Citation Nr: 0431337	
Decision Date: 11/26/04    Archive Date: 12/02/04

DOCKET NO.  03-10 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for squamous cell skin 
cancer.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel



INTRODUCTION

The veteran served on active duty from May 1954 to November 
1957 and from February 1958 to February 1961.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Oakland, California.


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claims has been obtained by the RO, and the RO 
has notified him of the type of evidence needed to 
substantiate his claims.

2.  There is no medical evidence to show that the veteran's 
claimed bilateral  hearing loss or tinnitus was present 
during service or for many years thereafter, nor is there 
competent evidence that links either claimed disorder to any 
incident of or finding recorded in service.

3.  The medical evidence does not show carcinoma of the skin 
during service or for many years thereafter, nor does it 
suggest a causal relationship between squamous cell skin 
cancer and any incident of or finding recorded during 
service.


CONCLUSIONS OF LAW

1.  Service connection for claimed bilateral hearing loss is 
not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309, 3.385 (2003).

2.  Service connection for claimed tinnitus is not warranted.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 3.303 (2003).

3.  Squamous cell skin cancer was not incurred in or 
aggravated by service, nor may it be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) was 
enacted.  The VCAA redefines VA's obligations with respect to 
its duty to assist the claimant with the development of facts 
pertinent to a claim for VA benefits and includes an enhanced 
duty to notify the claimant as to the information and 
evidence necessary to substantiate a claim.  This change in 
the law is applicable to all claims filed on or after the 
date of enactment of the VCAA or filed before the date of 
enactment and not yet final as of that date.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126.  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) (relating to the 
definition of new and material evidence) and to the second 
sentence of § 3.159(c) and § 3.159(c)(4)(iii) (pertaining to 
VA assistance in the case of claims to reopen previously 
denied final claims), which apply to any application to 
reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

The Board is satisfied that VA's duty to notify the veteran 
of the evidence necessary to substantiate his claims has been 
met.  The RO described such evidence in letters dated in 
April and July of 2002 and in August 2004.  By these letters, 
the RO has also notified the veteran of exactly which portion 
of that evidence (if any) was to be provided by him and which 
portion VA would attempt to obtain on his behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
was further notified that he should submit any available 
additional evidence in support of his claims.  See 38 C.F.R. 
§ 3.159(b)(1).  

The Board also notes that, in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II, which replaced the opinion in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004)), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a VCAA notice must be provided to a claimant before the 
"initial unfavorable [agency of original jurisdiction (AOJ)] 
decision on a service-connection claim."  In Pelegrini II, 
the Court also made it clear that where notice was not 
mandated at the time of the initial RO decision, the RO did 
not err in not providing such notice complying with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) because an 
initial RO decision had already occurred.  See also 
VAOPGCPREC 7-2004 (July 16, 2004).

In this case, the noted April and July 2002 letters were 
issued prior to the appealed September 2002 rating decision.  
The Board is satisfied that the veteran has been provided 
with every opportunity to submit evidence and argument in 
support of his claims, as well as to respond to VA notices.  
In this regard, the Board observes that the veteran's claims 
were readjudicated in a Supplemental Statement of the Case 
issued in July 2004.  As such, the Board is satisfied that no 
prejudice to the veteran will result from an adjudication of 
his claims in this Board decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993); see also Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on the VA with no 
benefit flowing to the veteran are to be avoided).

The Board further notes that, in order to comply with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In this case, with regard to the "fourth element," the 
Board observes that the RO, in the April 2002 letter, stated 
that the veteran could help his claims by sending "the 
evidence we need as soon as possible."  The VCAA only 
requires that the duty to notify is satisfied, and that 
claimants are given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, supra.  In the case of the veteran's claims, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  Moreover, in a recent opinion, the VA 
General Counsel held that section 5103(a) does not require VA 
to seek evidence from a claimant other than that identified 
by VA as necessary to substantiate the claim.  See VAOPGCPREC 
1-2004 (Feb. 24, 2004).

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  VA has obtained all indicated service and post-
service medical records.  

As to any duty to provide an examination and/or seek a 
medical opinion for the veteran's claim, the Board notes that 
in the case of a claim for disability compensation the 
assistance provided to the claimant shall include providing a 
medical examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion shall be treated as being 
necessary to make a decision on the claim if the evidence of 
record, taking into consideration all information and lay or 
medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's act of service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).

As noted below, the Board observes that the veteran's service 
medical records show no hearing loss, tinnitus, or skin 
cancer, and his separation examination was negative for any 
pertinent abnormal findings.  The Board also notes that there 
is no post-service medical evidence indicating skin cancer 
for decades thereafter and no post-service medical evidence 
of hearing loss as defined by 38 C.F.R. § 3.385 or tinnitus 
at any time after service.  Accordingly, there is no duty to 
provide an examination or medical opinion addressing the 
etiology of the veteran's claimed disorders.  Id.;  see also 
generally Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  
The Board will elaborate upon this question in the analysis 
below.

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claims, 
and no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claims.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Also, certain chronic diseases, including 
organic diseases of the nervous system (to include sensori-
neural hearing loss) and malignant tumors, may be presumed to 
have been incurred during service if manifested to a 
compensable degree within one year of separation from active 
military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309. 

Service connection may be granted for hearing loss, but that 
loss must be of a particular level of severity.  For purposes 
of applying the laws administered by the VA, hearing 
impairment will be considered a disability when the 
thresholds for any of the frequencies at 500, 1000, 2000, 
3000 and 4000 Hertz is 40 decibels or greater; the thresholds 
at three of these frequencies are 26 or greater; or speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.  

In this case, the veteran's underwent multiple hearing tests 
during service, including at separation in January 1961.  
None of these tests, however, showed pure tone thresholds in 
excess of 15 decibels for any of the noted frequencies.  The 
service personnel records show that the veteran was an 
ordinance parts specialist; however, they do not reflect 
duties that would have resulted in prolonged exposure to 
excessive noise.  There is no medical evidence to show that 
hearing loss of either ear was present during service.  The 
veteran was treated for several episodes of otitis externa 
while on active duty, and an injected left tympanic membrane 
was noted in September 1959; this was associated with an 
upper respiratory infection.  No hearing deficit was note at 
any time during service.  The veteran indicated a history of 
"runny ears" upon his separation examination in January 
1961 but he did not complain of hearing loss.  Moreover, an 
audiological examination at that time revealed hearing that 
was well within normal limits.  

Subsequent to service, a VA hospital report from September 
and October of 1964 contains a notation of "loss of hearing 
over the high tones."  However, the treating doctor did not 
clarify whether there was a bilateral hearing loss disability 
as defined under 38 C.F.R. § 3.385, nor was it suggested that 
hearing loss, regardless of degree, was etiologically related 
to service.  There is no post-service competent evidence that 
links claimed bilateral hearing loss to any incident of 
service, to include acoustic trauma.  There is also no 
indication in any of the medical records that the veteran's 
claimed hearing loss is etiologically related in any way to 
in-service episodes of otitis externa or infection involving 
the outer ear (versus inner or middle ear).

As to the veteran's tinnitus, the Board finds no medical 
evidence to show that tinnitus was present during service or 
for many years thereafter, nor is there competent evidence 
that links claimed tinnitus to any incident of service.  As 
noted above, the veteran had episodes of otitis extena before 
and during service, and he complained of "runny ears" upon 
his January 1961 separation examination, but he did not 
complain of tinnitus and the clinical evaluation of his ears 
just prior to his discharge from service was normal.  The 
service personnel and medical records do not show any 
incident involving acoustic trauma or duties that would have 
resulted in prolonged exposure to excessive noise.  As with 
the veteran's hearing loss, there is also no indication in 
any of the medical records that the veteran's claimed 
tinnitus is etiologically related in any way to in-service 
episodes of otitis externa or infection involving the outer 
ear.  The Board parenthetically notes that acute eczema of 
the external canal of the left ear was first noted upon the 
veteran's May 1954 enlistment examination.

The final issue on appeal is service connection for skin 
cancer.  The veteran's service medical records indicate 
treatment for acute eczema of the external canal of the left 
ear upon entry into service in May 1954.  He was evaluated 
and treated again for otitis externa in July 1957, August 
1958, and August 1959.  He was also treated for dermatitis of 
the palms in May 1957, dermatitis of the neck in June 1957, 
and a fungus of the groin and thighs in August 1958.  There 
was no indication of treatment for any type of skin cancer 
during service.  The veteran did not have any skin complaints 
upon his January 1961 separation examination, and the 
clinical evaluation of the skin at that time was normal. 

Following service, the veteran was diagnosed with 
dermatoheliosis and actinic keratoses at a VA facility in 
April 1999, more than 38 years after service.  At that time, 
he reported "no past history of skin cancer."  In June 
2001, he was seen for a skin lesion over the dorsum of the 
left thumb; this was excised in July 2001.  Following a re-
excision of this lesion in August 2001, squamous cell 
carcinoma of the left hand was diagnosed.  A February 2002 
statement from a VA plastic surgeon indicates that sun 
exposure is "a well-known pre-disposing factor to the 
development of skin cancers on the exposed surfaces of the 
body."  Neither this surgeon nor the veteran's other 
treatment providers, however, suggested in any way that his 
squamous cell skin cancer began during or within one year of 
service or was etiologically related to any incident of 
active duty.

The medical evidence does not show carcinoma of the skin 
during service or for decades thereafter; as late as April 
1999, more than 38 years post-service, the veteran reported 
no past history of skin cancer.  This evidence similarly does 
not suggest a causal relationship between his recently 
diagnosed squamous cell skin cancer and any incident of or 
finding recorded during service.

To date, the RO has not afforded the veteran a VA 
examination, to include obtaining a medical opinion 
addressing the nature and etiology of his claimed disorders.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  In this 
case, however, there is no medical evidence of skin cancer, 
hearing loss, or tinnitus during service or for many years 
thereafter.  A clinical evaluation of the veteran's skin was 
normal upon the January 1961 separation examination and, 
while the veteran indicated a history of "runny ears", the 
clinical evaluation of the ears at that time was normal, an 
audiological examination showed that his hearing was well 
within normal limits, and there was no indication of ringing 
in the ears or tinnitus.  There is no post-service medical 
evidence of hearing loss within the meaning of the applicable 
regulation (38 C.F.R. § 3.385) or tinnitus.  There is no 
post-service medical evidence of skin cancer until decades 
after the veteran's separation from service; the veteran gave 
a negative history of carcinoma of the skin as late as April 
1999, and there is no medical evidence to show hearing loss 
or tinnitus at any time post-service.  The record is also 
devoid of any competent evidence to suggest a causal link 
between skin cancer and service.  While the veteran is 
competent to describe skin lesions and his symptoms of 
hearing loss and tinnitus, he is not competent to diagnose a 
medical condition or to provide an opinion regarding any of 
the contended causal relationships.  In view of the absence 
of any relevant abnormal findings recorded during service or 
for so many years thereafter, to include any indication of 
in-service acoustic trauma or prolonged exposure to excessive 
noise associated with his duties during service, the Board 
finds that there is no duty to provide an examination or 
medical opinion with regard to the veteran's service 
connection claims on appeal.  Id; Wells, supra.

Currently, the only evidence of record supporting the 
veteran's claims is his own lay opinion, as indicated in lay 
statements from January and May 2002.  The veteran, however, 
has not been shown to possess the requisite medical training 
or credentials needed to render a diagnosis or a competent 
opinion as to medical causation in regard to his claimed 
bilateral hearing loss, tinnitus or squamous cell skin 
cancer.  Accordingly, his lay opinion does not constitute 
medical evidence and lacks probative value as to his claims 
for service connection for these disorders.  See Routen v. 
Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 
(Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 201 (1996); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

Overall, the Board has reviewed the evidence of record and 
concludes that the veteran's claimed bilateral hearing loss 
and tinnitus, and his squamous cell skin cancer, were not 
incurred in or aggravated by service, first manifest within 
one year thereafter, or causally linked to any incident of 
service.  Consequently, the preponderance of the evidence is 
against the veteran's claims for service connection for these 
disorders, and these claims must be denied.  In reaching this 
determination, the Board acknowledges that VA is statutorily 
required to resolve the benefit of the doubt in favor of the 
veteran when there is an approximate balance of positive and 
negative evidence regarding the merits of an outstanding 
issue.  That doctrine, however, is not applicable in this 
case because the preponderance of the evidence is against the 
veteran's claims.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.

Service connection for squamous cell skin cancer is denied.



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



